Case 1:17-cr-20865-RAR Document 22 Entered on FLSD Docket 08/02/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. 17-20865-CR-RUIZ(s)

  UNITED STATES OF AMERICA

                 Plaintiff,

  vs.

  NADER MOHAMAD FARHAT,

              Defendant.
  ______________________________/



   GOVERNMENT=S SECOND RESPONSE TO THE STANDING DISCOVERY ORDER

         The United States of America, in response to the Standing Discovery Order issued in this

  case, files this second response as to defendant Nader Farhat. The Government is sending via

  Federal Express today to defense counsel a hard drive containing a copy of approximately 2

  terabytes of information from Farhat’s server that he had maintained at his currency exchange

  business in Paraguay. The hard drive includes most, but not all, of the contents of Farhat’s server.

  The government will provide a copy of the rest of Farhat’s server as soon as it is available. The

  Government has separately provided defense counsel with instructions on how to view the contents

  of the hard drive.

         The Government also emailed to defense counsel today fourteen (14) photos of papers,

  including a handwritten statement about this case, that Farhat had in his possession in his jail cell
Case 1:17-cr-20865-RAR Document 22 Entered on FLSD Docket 08/02/2019 Page 2 of 3



  while awaiting extradition to the United States.




                                                 Respectfully submitted,

                                                 ARIANA FAJARDO ORSHAN
                                                 UNITED STATES ATTORNEY

                                            By: s/ Michael Thakur____________________
                                                MICHAEL THAKUR
                                                ASSISTANT UNITED STATES ATTORNEY
                                                Court No. A5501474/
                                                Florida Bar No. 1011456
                                                99 Northeast 4th Street
                                                Miami, Florida 33132-2111
                                                Tel: (305) 961-9361
                                                Fax: (305) 530-7976
                                                Email: Michael.Thakur@usdoj.gov
Case 1:17-cr-20865-RAR Document 22 Entered on FLSD Docket 08/02/2019 Page 3 of 3




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was filed with the

  Clerk of Court using CM/ECF this 2nd day of August 2019, and that the foregoing document is

  being served this day on all counsel of record via Notices of Electronic Filing generated by

  CM/ECF.

  .

                                                       s/ Michael Thakur
                                                       MICHAEL THAKUR
                                                       Assistant United States Attorney
